           Case 3:17-cv-00579-SDD-EWD       Document 10   05/21/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


ROBIN BEATRICE BUNLEY                                             CIVIL ACTION


VERSUS                                                            17-579-SDD-EWD


LEBLANC


                                          RULING

          The Court, after carefully considering the Complaint,1 the record, the law

applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Erin Wilder-Doomes, dated May 1, 2020, to which no objection has

been filed, hereby approves the Report and Recommendation of the Magistrate Judge

and adopts it as the Court’s opinion herein.

          ACCORDINGLY, the Complaint is hereby DISMISSED, WITH PREJUDICE.

          IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction over any potential state law claims.

                                                21 day of May, 2020.
          Signed in Baton Rouge, Louisiana the ____



                                       S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 1.
2
    Rec. Doc. 9.
